Citation Nr: 0630536	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for S1 nerve root radiculopathy, left, associated 
with degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating in excess zero percent 
prior to June 15, 2004; in excess of 10 percent prior to 
October 31, 2005; and in excess of 40 percent from October 
31, 2005, for bilateral high frequency hearing loss.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of nasal fracture with bone graft.

5.  Entitlement to a compensable disability rating for 
residuals of march fracture of the left tibia.

6.  Entitlement to a disability rating in excess of zero 
percent prior to October 27, 2005; and in excess of 20 
percent from October 27, 2005, for residuals of right ankle 
sprain with history of fractured leg.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1971, 
and from September 1972 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), which denied the benefits sought on appeal.  

During the pendency of the veteran's claim, in rating 
decisions of March 1999, November 2004 and June 2006, the RO 
increased the assigned ratings for the service connected 
degenerative disc disease, lumbar spine; bilateral high 
frequency hearing loss; and right ankle sprain with history 
of fractured leg; respectively.  The increase for the back 
disability was made effective from date of claim.  The 
increases in ratings for the latter two disabilities were 
made effective during the pendency of the claims as reflected 
in the issues above.  In a June 2006 rating decision, the RO 
granted a separate rating of 10 percent for S1 nerve root 
radiculopathy, left, associated with the service-connected 
degenerative disc disease, lumbar spine.  All of these 
increased rating claims remain in controversy because the 
ratings remain less than the maximum available benefits 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is not productive of ankylosis or 
pronounced intervertebral disc syndrome.

2.  The veteran's service-connected S1 nerve root 
radiculopathy, left, is manifested by moderate incomplete 
paralysis; and is not productive of moderately severe 
incomplete paralysis.

3.  The audiometric findings for the veteran's service-
connected bilateral hearing loss show a Level I numeric 
designation for both ears prior to June 15, 2004; a Level IV 
numeric designation for the right ear and a Level III numeric 
designation for the left ear from June 15, 2004 to October 
30, 2005; and a Level VIII numeric designation for the right 
ear and a Level VI numeric designation for the left ear from 
October 31, 2005.

4.  The veteran's service-connected residuals of a nasal 
fracture with bone graft are manifested by loss of part of 
the ala of the nose, with about 10 percent obstruction of 
each nostril; and are not productive of rhinitis, sinusitis, 
or tenderness over the sinuses. 

5.  The veteran's service-connected residuals of march 
fracture of the left tibia are manifested by no ankle or knee 
disability, with no other objective evidence of tibia 
fracture or other abnormality or functional loss seen.

6.  For period prior to October 27, 2005, the veteran's 
residuals of a right ankle sprain with a history of a 
fractured leg were manifested by x-ray findings of remote 
trauma secondary to an evulsion fracture, a range of motion 
of 10 degrees extension and 40 degrees of flexion, and no 
pain on motion of the right ankle joint.

7.  For the period from October 27, 2005, the veteran's 
residuals of a right ankle sprain with a history of a 
fractured leg are manifested by decreased, painful range of 
motion of the right ankle that is further decreased after 
repetitive use due to pain, fatigue, weakness and lack of 
endurance.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (effective prior 
to September 23, 2002), Diagnostic Codes 5003, 5292, 5293, 
5295 (effective prior to September 26, 2003), and Diagnostic 
Codes 5003, 5237, 5243 (2006).
  
2.  The criteria for a 20 percent disability rating, but no 
higher, for S1 nerve root radiculopathy, left, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).

3.  For the period prior to June 15, 2004, the criteria for a 
compensable disability rating for bilateral high frequency 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103 (West 
2002); 38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 6100 (2006).
 
4.  For the period from June 15, 2004 to October 30, 2005, 
the criteria for a disability rating in excess of 10 percent 
for bilateral high frequency hearing loss are not met. 38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 4.87, 
Diagnostic Code 6100 (2006).

5.  For the period from October 31, 2005, the criteria for a 
disability rating in excess of 40 percent for bilateral high 
frequency hearing loss are not met. 38 U.S.C.A.      §§ 1155, 
5103 (West 2002); 38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 
6100 (2006).

6.  The criteria for a disability rating in excess of 10 
percent for residuals of a nasal fracture with bone graft are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.     § 
4.97, Diagnostic Code 6502 (2006).

7.  The criteria for a compensable disability rating for 
residuals of march fracture of the left tibia are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2006).

8.  For the period prior to October 27, 2005, the criteria 
for a 10 percent disability rating, but no higher, for the 
residuals of a right ankle sprain with history of fractured 
leg are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).

9.  For the period from October 27, 2005, the criteria for a 
disability rating in excess of 20 percent for the residuals 
of a right ankle sprain with history of fractured leg are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in October 
2001, and in March, May and June 2005.  In those letters, the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claims of entitlement to higher 
disability ratings for the disabilities subject to this 
decision.  VA has also informed the veteran of the types of 
evidence necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decisions in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Several of the notice letters were issued after 
an initial unfavorable decision.  Thereafter, however, he was 
afforded an opportunity to respond, and the RO subsequently 
reviewed the claims again and issued a supplemental statement 
of the case in June 2006.  Under these circumstances, the 
Board determines that the notification requirements of the 
VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, in part, the Board 
concludes that a higher schedular rating is warranted for two 
of the disabilities; and that a higher rating is not 
warranted for the remainder. With respect to the former, the 
RO has the responsibility now to address any questions as to 
notice with respect to the appropriate effective date to be 
assigned for that grant.  Further, with respect to the 
denials, consideration of assignment of an effective date is 
moot. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Background and Analysis of Claim

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Compensation for service-connected injury is limited to those 
claims which show present disability.  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

A.  Rating For Degenerative Disc Disease, Lumbar Spine

The veteran is claiming entitlement to an increased rating 
for degenerative disc disease, lumbar spine.  During the 
pendency of the veteran's claim regarding his low back 
disability, the RO increased the assigned rating for his 
degenerative disc disease of the lumbar spine from 20 to 40 
percent, effective from the date of claim in July 1998.  
Subsequently in a June 2006 rating decision, the RO granted a 
separate 10 percent disability rating (effective October 27, 
2005) for S1 nerve root radiculopathy, left, associated with 
degenerative disc disease, lumbar spine.  That grant was 
based on the RO's determination that the neurologic disorder 
was due to the service-connected degenerative disc disease of 
the lumbar spine.  As the veteran has appealed the rating for 
his degenerative disc disease of the lumbar spine, the rating 
for that disability and for the related S1 nerve root 
radiculopathy, left, are both under consideration here.

As of October 27, 2005, a separate 10 percent rating is in 
effect for S1 nerve root radiculopathy, left, associated with 
degenerative disc disease, lumbar spine, pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Thus, effective 
that date, objective neurologic abnormalities associated with 
that disability are evaluated separate from the service-
connected degenerative disc disease of the lumbar spine, and 
may not be considered in evaluating the degenerative disc 
disease, lumbar spine.  Consideration of the same 
symptomatology under various diagnoses ("pyramiding") is 
forbidden by VA regulation. 38 C.F.R. § 4.14 (2006).

The veteran's degenerative disc disease of the lumbar spine 
is evaluated under applicable rating criteria for evaluating 
intervertebral disc disease.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation 
for the period prior to, and after, the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent evaluation requires evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest rating allowable under this diagnostic code, 40 
percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease.  A 20 percent evaluation necessitates evidence of 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the 
past 12 months.  

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the 
past 12 months.  

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the 
past 12 months.  

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new regulatory criteria, Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic 
Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):   

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50  percent of 
more of height.  

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.  

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Following the veteran's claim for an increase in July 1998, 
he was first examined for his low back disability by VA in 
October 1998.  During that VA examination, the veteran 
reported complaints of persistent, severe lower back pain 
during activities such as bending over, sitting, standing or 
walking for long periods, driving, and other routine 
activities at home and work.  The pain was frequently severe 
enough to prevent work and often associated with severe left 
leg pain and foot numbness.  

On examination, straight leg raising on the right was 
positive at 45 degrees and on the left at 40 degrees.  The 
veteran stated that there was pain and weakness in the left 
hip and thigh.  The range of motion of the lumbar spine 
showed  backward extension of 20 degrees; right and left 
lateral flexion of 30 and 25 degrees, respectively; right and 
left rotation of 25 degrees bilaterally; and forward flexion 
of 40 degrees.  X-ray examination showed no fractures or 
abnormalities in the lumbar spine.  There was moderate to 
severe degenerative disc disease and slight scoliosis 
involving the lower thoracic spine (T10-T12).  The 
examination report contains a diagnosis of mechanical low 
back pain, and X-ray examination shows evidence of 
degenerative disk disease/degenerative joint disease.

During a July 2004 VA examination, the veteran reported 
complaints of daily pain with radiation down the left leg, 
with involvement of the 4th toe.  He reported having trouble 
walking, and that repetitive use caused an increase in pain 
but not fatigability.  He reported that he had had 
intervertebral disc syndrome, but had not been put to bed 
over the last 12 months.  He had no flare-ups but had daily 
pain.  On examination, there was tenderness in the lumbar 
paravertebral region, and no spasm was felt.  There was no 
straight leg raising sign present.  X-ray examination showed 
degenerative joint disease in the lumbar spine.  The report 
concluded with an impression of radiculopathy of the lumbar 
spine, likely secondary to herniated disk or degenerative 
joint disease.

During an October 2004 VA examination, the veteran reported 
complaints of daily pain with radiation down the left leg, 
involving the 4th toe; and of pain with various activities 
requiring motion of the spine.  On examination, range of 
motion study of the lumbar spine revealed 70 degrees of 
forward flexion without pain and 80 degrees total; 0 degrees 
of extension without pain and 30 degrees total; 20 degrees of 
lateral flexion to the left and right without pain; and 40 
degrees of rotary motion to the left and right without pain.  
There was tenderness to palpation of L3-S1, paraspinous 
musculature bilaterally; and positive straight leg testing on 
the left leg, negative on the right.  He had dysesthesias in 
the L5 distribution on the left; deep tendon reflexes were 2+ 
and symmetric.  The examiner found evidence that the range of 
motion was additionally limited by 10 degrees of flexion and 
10 degrees of extension of the lumbar spine secondary to pain 
with repetitive motions.  The report contains a diagnosis of 
chronic mechanical low back pain with evidence of left 
radiculopathy in the L4-5 distribution.

During the most recent VA examination, in October 2005, the 
veteran reported complaints of severe back pain since 
service, which became crippling to the point that it affected 
his ability to do his job.  He reported having pain with 
activities such as bending, sitting, driving, and dressing.  
When trying to sleep at night he experiences back and left 
leg spasms.  The pain is constant in his lower back, left 
hip, left leg, and fourth toe on his left foot.  He reported 
he was on permanent restrictions of lifting no more than 10 
pounds from floor to waist level, and five pounds from waist 
to overhead.  He reported having had injections in his back 
and physical therapy.  He wears a back brace at times when 
the pain is crippling.

On examination of the thoracolumbar spine, there was 
radiation of pain down the left leg, and muscle spasm was 
present paravertebrally in the thoracolumbar spine.  
Tenderness was present paravertebrally in the thoracolumbar 
spine.  Straight leg raising was negative bilaterally.  No 
ankylosis was present in the thoracolumbar spine.  There was 
marked decreased range of motion with only 30 degrees of 
flexion, with pain from 20 and 30 degrees.  There was no 
extension of the thoracolumbar spine.  There was only 10 
degrees of right and left lateral flexion of the 
thoracolumbar spine, with pan between 5 and 10 degrees of 
right and left lateral flexion of the thoracolumbar spine.  
There was only 10 degrees of right and left rotation of the 
thoracolumbar spine with pain between 5 and 10 degrees of 
right and left rotation.  There was pain, fatigue, lack of 
endurance.  There was no weakness or incoordination.  There 
is another 10 degree loss of flexion of the thoracolumbar 
spine after repetitive use.

The examiner noted that with respect to intervertebral disk 
syndrome, there is evidence of an S1 nerve root compression 
of the left, and the thoracolumbar spine with pain down the 
back of the thigh, lateral leg and lateral foot.  There was 
no bowel or bladder dysfunction and no erectile dysfunction.

The examination report contains diagnoses including that 
there is degenerative disk disease of the lumbosacral spine 
with evidence of S1 nerve root radiculopathy involving the S1 
nerve root of the lumbar spine on the left.

Diagnostic Code 8520 provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.

During the October 2005 VA examination, the examiner found 
evidence only of pain down the back of the thigh, lateral leg 
and lateral foot; there was no bowel or bladder dysfunction, 
and no erectile dysfunction.  When peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.  As this is the case here, on resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the service-connected S1 nerve root radiculopathy, left, is 
productive of moderate incomplete paralysis, which thereby 
warrants a 20 percent disability rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  For the same reasons, as 
there is no evidence that the involvement is more than 
sensory, the condition does not warrant a rating in excess of 
20 percent as there is no showing that there is more than 
moderate disability.  

With respect to the service-connected degenerative disc 
disease of the lumbar spine, in March 1999, the RO determined 
that the disability warranted a 40 percent disabling rating, 
which reflects a finding of severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief.  

On careful review of the record, the Board does not find that 
the veteran is entitled to a disability rating in excess of 
40 percent under the former or current diagnostic criteria.  
First, under the former version of Diagnostic Code 5293, the 
evidence does not show that the veteran's service-connected 
degenerative disc disease of the lumbar spine is productive 
of pronounced intervertebral disc syndrome so as to warrant a 
disability rating in excess of 40 percent.  

The evidence does not show absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc that approximates more than severe recurring attacks, 
with intermittent relief.  No spasm is noted during VA 
examinations in October 1998, July 2004 or October 2004.  In 
July 2004, there is tenderness, but no spasm and no straight 
leg raising sign; and no flare-ups; only complaints of daily 
pain.  In October 2004, there is tenderness and positive 
straight leg raising on the left.  Deep tendon reflexes were 
2+ and symmetric.  The diagnosis at that time was chronic 
mechanical low back pain, with evidence of left radiculopathy 
in the L4-5 distribution.  However, findings only noted that 
there was dysesthesias, which is defined merely as distortion 
of sense of touch, or unpleasant, abnormal sensation produced 
by normal stimuli.  See Dorland's Illustrated Medical 
Dictionary 515 (28th ed. 1994).

Only in October 2005 does the medical evidence show some 
evidence of spasm.  However, effective from that time, a 
separate rating has been assigned for objective neurological 
manifestations abnormalities associated with S1 nerve root 
radiculopathy, left.  Given the grant in this decision of a 
20 percent rating for that neurological disability, the Board 
finds that the veteran is adequately compensated from that 
date by the overall rating assigned.  

In light of the above evidence, the Board finds that, under 
the former Diagnostic Code 5293, the veteran has not 
exhibited any persistent symptoms compatible with more than 
severe intervertebral disc syndrome.  This is consistent with 
the extant 40 percent disability evaluation.

With respect to the revised Diagnostic Code 5293, the 
evidence does not show that the veteran experiences 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months.  Thus, the veteran does 
not meet the criteria under revised Code 5293 for a 60 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002).

Moreover, a rating higher than 40 percent is not assignable 
under any other potentially applicable schedular criteria, 
even when functional loss due to pain is considered.  
Moreover, though there is significant limitation of motion, 
the maximum schedular rating assignable for limited motion is 
40 percent, and no higher evaluation is assignable on the 
basis of pain, alone.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca, 8 Vet. App. at 202 
(functional impairment due to pain must be equated to loss of 
motion) is not required); see also VAOPGCPREC 36-97 (Dec. 12, 
1997).  

Although a higher evaluation is assignable for ankylosis and 
for a fractured vertebrae, neither condition is shown in this 
case.  See Diagnostic Codes 5285 to 5295 (pre-September 26, 
2003) and Diagnostic Codes 5235 to 5242 (effective September 
26, 2003).

Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5293 (or 5243 (new version number)) and under 
the Diagnostic Code for rating limitation of motion of the 
lumbar spine ((5292 (old version) and 5242 (new version)).  
These two sets of codes each contemplate limitation of motion 
and therefore a separate rating under both is not allowed.  
See 38 C.F.R. §§ 4.14, 4.71, Diagnostic Codes 5290, 5292, 
5293; VAOPGCPREC 36-97; see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).
 
The Board has also considered the presence of any chronic 
neurological manifestations that would allow for a separate 
disability rating.  As noted above, a separate rating of 20 
percent is granted here for the S1 nerve root compression of 
the left.  The medical evidence shows that veteran's service-
connected low back disability causes, at worst, decreased 
sensation and radiating pain in the lower left extremity.  
However, as reflected in the VA examination reports discussed 
above, there is no objective evidence of any other separate 
neurologic abnormalities such as bowel or bladder impairment, 
or erectile dysfunction.  

The evidence shows only radiation of pain down the back of 
the thigh, lateral leg and lateral foot.  There have been no 
objective findings so as to warrant any other separate 
rating-in addition to that in effect already-for other 
objective neurological manifestations associated with the low 
back disability.
  
For the reasons and bases discussed above, the Board 
concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no higher, 
for the veteran's service-connected S1 nerve root 
radiculopathy, left, associated with degenerative disc 
disease, lumbar spine; and the evidence does not support a 
rating in excess of the extant 40 percent assigned for the 
degenerative disc disease, lumbar spine.  See 38 U.S.C.A. § 
5107(b) (West 2002).




B.  Rating For Bilateral Hearing Loss

The veteran is essentially claiming entitlement to an 
increased rating for bilateral high frequency hearing loss, 
in excess of zero percent prior to June 15, 2004, in excess 
of 10 percent from June 15, 2004 to October 30, 2005, and in 
excess of 40 percent from October 31, 2005.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The VA Rating Schedule that addresses the ear and other sense 
organs have been amended since the veteran's August 1998 
claim. The amendment was effective June 10, 1999.

The RO has notified the veteran of the former and revised 
criteria and has evaluated the claim under the former and 
revised regulations.  As such, there is no prejudice to the 
veteran in the Board's consideration of this case.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

The criteria for evaluating hearing loss were changed, but 
not significantly, by the June 10, 1999 amendments to the 
regulations.  Pursuant to the revised criteria, specific 
provisions are in effect for "exceptional patterns of hearing 
impairment."  In cases in which the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 hertz) is 55 decibels or more, then the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral; and each ear will be 
evaluated separately.  In cases in which the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, then the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral; and that numeral will be 
elevated to the next higher Roman numeral and each ear is 
evaluated separately.  38 C.F.R. § 4.86. 

Audiometric evaluation consisting of a graphical 
representation of audiometric data cannot be used in rating 
of hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).

The veteran underwent a VA audiological evaluation in October 
1998, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 15, 
20, 70, and 80 on the right; and 15, 30, 45, and 65 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 46 dB for the right ear, 
and 39 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in his right ear and 
92 percent in his left ear.

Application of these scores to Table VI  results in a Roman 
Numeral designations of I for the right ear and I in the left 
ear.  This combination, when applied to Table VII, results in 
a zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.

The claims file contains an April 1999 private audiology 
evaluation report that included audiometric findings of pure 
tone hearing threshold levels in graphic instead of numeric 
form.  The speech recognition scores were 96 percent for the 
right ear and 92 percent for the left ear.  The Board is 
precluded from applying these graphic results to the rating 
criteria in order to determine the severity of the veteran's 
bilateral hearing loss disability.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may not interpret graphical representations of audiometric 
data).  Nevertheless, however, given the April 1999 speech 
recognition scores, a visual review of the graphic findings 
of pure tone hearing threshold levels does not suggest that 
the veteran's bilateral hearing loss could meet the criteria 
needed to warrant a compensable rating.

The veteran underwent a VA audiological evaluation in 
November 2001, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 15, 30, 80, and 90 on the right; and 5, 30, 55, 
and 75 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 51 dB for the 
right ear, and 41 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 92 percent in his left ear.

Application of these scores to Table VI  results in a Roman 
Numeral designations of I for the right ear and I in the left 
ear.  This combination, when applied to Table VII, results in 
a zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in June 
2004, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 15, 
40, 85, and 90 on the right; and 15, 40, 65, and 85 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 58 dB for the right ear, 
and 51 dB for the left ear.  Speech audiometry revealed 
speech recognition scores which the examiner felt to be not 
representative of the veteran's communication ability because 
the veteran seemed very reluctant to guess unless he was 
absolutely sure he was correct.  Therefore, application of 
these scores to Table VI  would not be feasible.

However, under 38 C.F.R. § 4.85(c), Table Via, "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average," is used to determine the Roman number 
designations if the examiner certifies that use of the speech 
discrimination test is not appropriate due to language 
difficulties.  Under Table VIa, application of the average 
puretone threshold hearing levels to Table VIa  results in a 
Roman Numeral designations of IV for the right ear and III in 
the left ear.  This combination, when applied to Table VII, 
results in a 10 percent evaluation for hearing impairment 
under Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in October 
2005, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 25, 
45, 80, and 85 on the right; and 25, 40, 55, and 75 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 59 dB for the right ear, 
and 49 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 48 percent in his right ear and 
56 percent in his left ear.

Application of these scores to Table VI  results in a Roman 
Numeral designations of VIII for the right ear and VI in the 
left ear.  This combination, when applied to Table VII, 
results in a 40 percent evaluation for hearing impairment 
under Diagnostic Code 6100.

Based on the foregoing, the Board finds that a compensable 
evaluation (in excess of zero percent) is not warranted for 
the period prior to June 15, 2004; and that ratings are not 
warranted in excess of 10 percent from June 15, 2004 to 
October 30, 2005,  or in excess of 40 percent for the period 
beginning October 31, 2005.

The Board is aware that the veteran may argue that his 
bilateral hearing loss disability is more severely disabling 
than the current evaluations reflect.  The veteran's lay 
assertions of decreased hearing, however, are insufficient to 
establish entitlement to a higher evaluation for hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered." Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly warrants only the evaluations currently in effect as 
of the dates noted above.  As such, the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of zero percent for the period prior to 
June 15, 2004; in excess of 10 percent from June 15, 2004 to 
October 30, 2005; or in excess of 40 percent for the period 
beginning October 31, 2005.




C.  Rating for Residuals of Nasal Fracture With Bone Graft

The veteran is claiming entitlement to an increased rating 
for residuals of nasal fracture with bone graft, which is 
currently assigned a 10 percent disability rating under 38 
C.F.R. § 4.97, Diagnostic Code 6504.  Under that code loss of 
part of the nose or scars, with loss of part of one ala, or 
other obvious disfigurement, warrants a 10 percent rating.  A 
higher evaluation is available if the disability manifests 
exposing both nasal passages.  

During VA examination in January 2002, the veteran reported 
that he still had some nasal tenderness, and no problems with 
nasal obstruction.  On examination, the tip of the nose was 
slightly deviated to the right.  The nasal bone was 
nontender.  Speculum examination of the nose was normal, and 
there was no nasal obstruction.  The report contains a 
diagnosis of satisfactory nasal functional and cosmetic 
result.

The report of the most recent VA examination in October 2005 
shows that the veteran reported having had surgery three 
times on his nose.  After the first one he developed a severe 
Staph infection that destroyed the cartilage in his nose, 
which caused gross nasal cartilaginous deformity.  The second 
surgery was required to correct the nasal dorsum.  On 
examination, the veteran was found to have loss of part of 
the nasal structure and bone grafts had been inserted and 
there was scaring there.  There was a loss of part of the ala 
of the nose.  There was no rhinitis, sinusitis, or tenderness 
over the sinuses.  There was no purulent drainage from the 
nose.  He had about 10 percent obstruction of each nostril.  
The report concludes with a diagnosis that there is a nasal 
fracture with a bone graft.

Thus, the most recent medical evidence shows that the 
veteran's nose disability is basically manifested by a loss 
of part of the ala of the nose.  This approximates the 
criteria under Diagnostic Code 6504 for a 10 percent rating.  
In order to warrant a 30 percent rating under that code, the 
disability must show that there is exposing of both nasal 
passages, which is not shown by the record.  

Further, the medical evidence does not show that the veteran 
meets criteria to warrant a rating in excess of 10 percent 
under any other potentially applicable diagnostic code.   In 
addition, the Board has found no other schedular basis for 
assigning a separate rating.

Higher evaluations are available under Diagnostic Codes 6510-
6514, for rating sinusitis.  A higher evaluation of 30 
percent is also available under Diagnostic Code 6522 for 
allergic or vasomotor rhinitis with polyps. 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  However, as reflected above, there is 
no evidence that the veteran has either sinusitis or 
rhinitis. 

D.  Rating for Residuals of March Fracture, Left Tibia.

In a July 2002 rating decision, the RO denied the veteran's 
claim for a compensable rating for his residuals of march 
fracture, left tibia.  That disability is rated at a zero 
percent (noncompensable) rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 for impairment of tibia.    

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted when the disability results in slight knee or ankle 
disability.  A 20 percent evaluation is warranted when 
malunion is productive of moderate knee or ankle disability, 
and a 30 percent evaluation is warranted when such disability 
is marked.  See 38 C.F.R. § 4.71a (2006).

In every instance for which the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

During a June 2004 VA examination, the veteran reported that 
the left tibia did not cause him any significant pain, and 
was without stiffness.  No swelling, heat, or redness was 
found.  On examination, no abnormal findings were made 
referable to the left tibia, and X-rays of the tibia-fibula 
were negative.  The report contains an impression of left 
lower extremity pain without objective findings.

During the most recent VA examination, in October 2005, the 
veteran reported complaints of having a lot of weakness and 
pain in his left leg associated with his fracture of his left 
leg.  The examiner noted that X-rays showed an old March 
fracture of the left tibia, and that the pain could be 
generated from that old fracture.  The veteran reported that 
he had been issued a cane to help him get around on days of 
severe pain.  He stated that he had continuous pain in the 
left leg, which becomes very weak and tires quickly when he 
walks.  He reported that he had been prescribed ibuprofen 800 
mg three times a day for pain.

On examination, the left tibia did not have any knee or ankle 
disability.  The left knee appeared within normal limits, and 
flexed from 0 to 140 degrees.  In examining the left tibia, 
the examiner noted no abnormalities.  The findings indicate 
that there is no fatigue, weakness, lack of endurance or 
incoordination; no decreased range of motion after repetitive 
use; normal drawer test and McMurray test; no subluxation of 
the knee; no locking pain; no joint effusion; and no crepitus 
of the knee.  X-ray examination showed that there was an 
unremarkable left tibia and fibula, a previous fracture was 
not seen.  The report contains a diagnosis of march fracture 
of the left tibia; that condition has resolved and there is 
no evidence of a fracture seen on radiographs at the present 
time of the left tibia.

On careful review of the October 2005 VA examination report 
and remainder of the medical record found in the claims file, 
the Board finds that the medical evidence does not support 
the assignment of a compensable rating for residuals of march 
fracture, left tibia under Diagnostic Code 5262 or any other 
pertinent provision of the rating schedule.  As reflected in 
the most recent VA examination report, the medical evidence 
reflects that there is no evidence of a fracture seen on 
radiographs of the left tibia and that the condition has 
resolved with no medical findings of impairment.

As there is no competent medical evidence showing that the 
veteran's disability is productive of malunion, a compensable 
rating is not warranted under Diagnostic Code 5262.  In 
making this determination, the Board finds that since that 
code is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

There is no medical evidence of any limitation of motion of 
the ankle or knee so as to warrant a compensable rating under 
pertinent diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261, or 5271.  Although the veteran 
complains that he has pain, he was found to have a complete 
range of motion in his knee and ankle during his VA 
examination.  There also is no evidence of ankylosis, knee 
instability, or shortening of any bones of the lower 
extremity so as to warrant a compensable rating under 
Diagnostic Codes 5256, 5257, 5270, or 5275.

E.  Rating for Right Ankle Sprain with History of Fractured 
Leg

During the pendency of the veteran's claim for an increased 
(compensable) rating for his right ankle sprain with history 
of fractured leg, in a June 2006 rating decision the RO 
increased the assigned rating from zero to 20 percent, 
effective October 27, 2005.  That disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of 
motion of the ankle.    

Under that code, a 10 percent rating is assigned for moderate 
limitation of motion. A maximum 20 percent rating is assigned 
for marked limitation of motion.  Normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees. 38 C.F.R. § 4.71, Plate 
II (2006).

During VA examination in November 2001, the veteran reported 
that he felt that his right ankle was a little bit weak, made 
worse with ambulation.  He did not require the use of braces 
and did not have a history of ankle fracture.  On 
examination, the right ankle range of motion was from zero to 
50 degrees of dorsiflexion; and from zero to 70 degrees of 
plantar flexion.  The deltoid ligament and anterior tibial 
talofibular ligament appeared to be intact.  There was good 
subtalar motion.  The right lower extremity was otherwise 
neurovascularly intact.

During a June 2004 VA examination, the veteran reported 
complaints of pain he described as mild tenderness, mainly in 
the right ankle.  He had stiffness in the ankle.  He felt 
that the right ankle was unstable and weak, and that it turns 
while he walks.  He had not had any locking, increased 
fatigability with repetitive use, or any flare ups.  His 
occupation was not limited secondary to the right ankle 
sprains.  

On examination, deep tendon reflexes were diminished in the 
right ankle, with only a trace reflex in the ankle.  His gait 
was normal.  Eversion on the right was to 20 degrees.  
Inversion was to 10 degrees; flexion to 40 degrees; extension 
to 10 degrees.  All motions were without pain.  X-rays showed 
remote trauma secondary to an evulsion fracture.

During the most recent VA examination, in October 2005, the 
veteran reported complaints that he had diminished reflex and 
weakness in his right ankle.  He also reported that the right 
ankle becomes so weak at times that it causes him to lunge 
forward, which causes severe painful motion and for several 
days afterward, his ankle is very numb, weak and with 
moderate to severe pain constantly.  

On examination, the right ankle was abnormal.  There was no 
deformity, however, and there was no ankylosis of the ankle.  
The right ankle was able to dorsiflex 15 degrees, and with 
pain between 10 and 15 degrees.  Plantar flexion was to 40 
degrees, and with pain between 30 and 40 degrees.  The right 
ankle had pain, fatigue, weakness, lack of endurance, but no 
incoordination.  There was a further loss of 10 degrees of 
dorsiflexion secondary to pain after repetitive use and 20 
degrees of plantar flexion loss in the right ankle secondary 
to pain after repetitive use.  

X-rays of the right ankle showed maldeformity of the distal 
aspect of the right fibula with bony density between the 
distal aspect of the fibula and tibia, most likely 
representing some ossification in the soft tissues from 
previous injury.  The right ankle showed normal preservation 
of the joint space and no acute fracture or dislocation.  

The examination report contains a diagnosis of right ankle 
sprain which correlates also with the fractured right tibia 
and fibula, with decreased painful range of motion of the 
right ankle and further decreased range of motion after 
repetitive use; with pain being the primary factor but also 
fatigue, weakness, lack of endurance, and no incoordination.  

i.  Entitlement to a Rating in Excess of Zero Percent for the 
Period Prior to October 27, 2005

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 10 percent rating, but no more, 
is warranted for right ankle sprain with history of fractured 
leg for the period prior to October 27, 2005.  The medical 
evidence dated prior to that date does show that the veteran 
had an extent of limitation of motion of his right ankle that 
would approximate moderate limitation of motion.  As 
reflected in the November 2001 VA examination report, the 
evidence at that time does not show any limitation of motion 
of the right ankle.  However, there is some, moderate, 
limitation of motion shown in June 2004, with flexion to 40 
degrees and extension to 10 degrees.  Normal ankle plantar 
flexion is to 45 degrees, and normal ankle dorsiflexion is to 
20 degrees.  See 38 C.F.R. § 4.71, Plate II.  Assuming the 
examiner meant dorsiflexion in recording extension was to 10 
degrees, the findings in June 2004 represents a moderate 
limitation of motion compared to normal.  On that basis, the 
Board finds that a rating of 10 percent is warranted.

However, the Board does not find that criteria is met for an 
evaluation in excess of 10 percent.  The evidence does not 
show that there is a marked limitation of motion of the 
ankle.  Further, at the June 2004 VA examination, there was 
no pain on motion, and the veteran had a normal gait.  X-rays 
showed only that there was remote trauma, and make no finding 
of any arthritis.  

Therefore, a rating in excess of 10 percent, for moderate 
limitation of motion of the ankle, prior to October 27, 2005, 
is not warranted based on criteria for evaluating limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or other 
symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, 
the Board has considered whether an increased evaluation is 
available for the veteran's right ankle under these 
provisions during the period prior to October 27, 2005.  
However, as reflected in the June 2004 VA examination report, 
the veteran has reported that there was no increased 
fatigability with repetitive use, or any flare-ups; and there 
are no findings prior to October 27, 2005 of any functional 
loss due to pain or other symptoms.  

Accordingly, the Board finds an increased rating in excess of 
that granted here is not warranted upon consideration of 38 
C.F.R. §§ 4.40, 4.45 and the holding in Deluca.

Also, the evidence does not show any ankylosis, malunion of 
os calcis or astragalus, or astragalectomy, so as to warrant 
a compensable evaluation for the right ankle disability under 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5270, 5272, 5273, or 
5274.

ii.  Entitlement to a Rating in Excess of 20 Percent for the 
Period From October 27, 2005

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 20 percent have not 
been met for right ankle sprain with history of fractured 
leg, from October 27, 2005 forward.  During this period, the 
veteran is already assigned the maximum rating assignable 
pursuant to the diagnostic code under which the disability is 
evaluated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271.  A 
schedular rating in excess of 20 percent is not warranted 
unless there is evidence of ankylosis of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270.  In this case, 
however, there is no evidence of ankylosis.

The VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when the joint is used repeatedly over a 
period of time, in evaluating musculoskeletal disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  However, where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, since during the period from October 
27, 2005 the veteran has been granted the maximum rating 
possible under Diagnostic Code 5271, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.

F.  Conclusions

The Board acknowledges that in reaching it's determinations 
in this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claims 
beyond any grants made herein.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

Lastly, the Board finds that there is no showing that the 
disabilities subject to adjudication here have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran's service-connected disabilities would 
result in marked interference with employment beyond that 
contemplated in the evaluations assigned.  There also is no 
evidence that these  disabilities require frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the procedures for assigning a higher evaluation under 38 
C.F.R. § 3.321(b)(1) are not invoked.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine is denied.

Entitlement to a 20 percent disability rating for S1 nerve 
root radiculopathy, left, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of zero percent 
prior to June 15, 2004; in excess of 10 percent prior to 
October 31, 2005; and in excess of 40 percent from October 
31, 2005, for bilateral high frequency hearing loss is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a nasal fracture with bone graft is denied.

Entitlement to a compensable disability rating for residuals 
of a march fracture of the left tibia is denied.

Entitlement to a 10 percent disability rating for residuals 
of a right ankle sprain with history of a fractured leg, 
prior to October 27, 2005, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle sprain with a history of 
fractured leg, from October 27, 2005, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


